NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2908-18

KYLE DOUGHTY,

          Plaintiff-Appellant,

v.

JAYME BECK, f/k/a
JAYME L. DOUGHTY,

     Defendant-Respondent.
__________________________

                   Submitted March 30, 2020 – Decided October 21, 2021

                   Before Judges Ostrer, Vernoia, and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Atlantic County,
                   Docket No. FD-01-0687-15.

                   Russell & Marinucci, PA, attorneys for appellant
                   (Marla Marinucci, on the brief).

                   Respondent has not filed a brief.

          The opinion of the court was delivered by

OSTRER, J.A.D.
      This is a post-judgment child custody dispute. Plaintiff Kyle Doughty and

defendant Jayme Beck (formerly Doughty) divorced, settled equitable

distribution, and agreed to joint legal custody and evenly shared physical

custody of their young daughter ("Daughter") until she began school. Their

shared custody arrangement was no easy feat, because Doughty lives in New

Jersey and Beck lives in Kansas. The parties transferred custody every month

or more, usually in Ohio after long road trips. The parents' geography also

guaranteed their shared custody arrangement would be short-lived. As the start

of kindergarten approached, each parent sought physical custody during school

years, leaving the other with custody during summer and school breaks.

      After a testimonial hearing, the court determined Doughty and Beck were

both fit and loving parents but that granting Beck physical custody during the

school year and making her the parent of primary residence (PPR) best served

Daughter's interests.   The court awarded Doughty physical custody during

summer and school breaks and made him the parent of alternate residence

(PAR). The court later denied Doughty's motion for reconsideration.

      Doughty appeals, contending the court's factual findings lacked evidential

support. After carefully reviewing the trial record, we agree some of the trial




                                                                          A-2908-18
                                       2
court's findings are unsupported. Nonetheless, the errors were not "clearly

capable of producing an unjust result." R. 2:10-2. Therefore, we affirm.

                                      I.

      The parties married in Kansas in 2011 while Doughty, a New Jerseyan,

served in the U.S. Army there. Beck is a Kansan. Daughter was born almost a

year later. For a while after Doughty's honorable discharge, the young family

lived with Beck's parents in Kansas, but they relocated to New Jersey when

Daughter was less than a year-and-a-half. They moved into Doughty's parent's

home. Doughty found work and Beck stayed home with Daughter.

      After nine months here, Doughty acquiesced to Beck's desire to return to

Kansas. Beck and Daughter moved first, and Doughty planned to join them once

he found work there. But, the following month, Beck told Doughty (soon after

he interviewed for a Kansas job) that she wanted a divorce. They dispute what

prompted her decision. Doughty returned to New Jersey alone, after Beck

refused to permit him to leave with Daughter.

      Beck filed for a divorce in Kansas in November 2014. Without a hearing,

the Kansas court granted the parties joint custody of Daughter and barred




                                                                           A-2908-18
                                      3
Doughty from removing Daughter from Kansas. The Kansas court also ordered

Doughty to pay $300 a month in child support.1

      In New Jersey, Doughty immediately applied under an FD docket for

Daughter's return to New Jersey. The court denied emergent relief, and Doughty

was separated from Daughter for several months. But in multiple orders issued

in 2015, the court established jurisdiction over custody with the Kansas court's

concurrence, granted Doughty extended periods of parenting time in New

Jersey, ordered daily phone or Facetime contact between the child and the parent

not present, and established joint legal custody pendente lite, with Beck as PPR

and Doughty as PAR. A plenary hearing that began in August 2015 was halted

when the parties agreed in principle to share physical custody until Daughter

started school.

      The agreement followed months of antagonistic email and text exchanges

between the parties. Beck frequently went off on hostile and vulgar tirades

against Doughty, and often threatened to deny him physical and Facetime

contact with Daughter. Beck also withheld information about Daughter's routine

medical care. Doughty usually demonstrated restraint, but he at times demeaned


1
   The Kansas order is not in the record on appeal. We rely on a certification
from Doughty on the child custody provisions and Beck's testimony on the child
support provision.
                                                                          A-2908-18
                                       4
Beck's intelligence. One source of friction was Beck's romantic relationship in

early 2015 with Jeremy Beck, the man she would later marry.2 Also, for a period

in 2015, unbeknownst to Beck, her iPhone's tracking function remained open to

Doughty, who informed Beck he knew her whereabouts, falsely stating he hired

a private investigator. Beck alleged Doughty was stalking her.

      The court memorialized the parties' agreement in a September 8, 2015

order, which required them to submit parenting time plans within two weeks

"with the understanding that the parties would like to share roughly equal time

with the child until the child reaches school age and leaving the issue of which

party will be the [PPR] . . . open." The order stated that Daughter "shall remain

in New Jersey with [Doughty] for the next thirty (30) days."

      The parties' plans differed. Doughty proposed that he and Beck alternate

parenting time periods of roughly forty-five days, with the first period being an

extension of the thirty days that began September 8 and was scheduled to end

October 8. Beck wanted the parties to alternate thirty-day periods.

      As October 8 approached, Doughty's counsel asked the court whether

Doughty could keep Daughter pending the court's decision on the parenting



2
 To avoid confusion with Beck, we will refer to Jeremy Beck as "Jeremy," and
mean no disrespect in doing so.
                                                                           A-2908-18
                                       5
plans.     Doughty also expressed concerns about being present for future

exchanges because of restraints that, according to Beck's counsel, the Kansas

divorce court had issued. Although the court did not respond to Doughty's

counsel's inquiry or a subsequent one, Doughty kept the child. That prompted

Beck to seek help securing Daughter's return. The trial court then directed,

through a law clerk, that Doughty return Daughter to Beck on October 25, 2015,

where she was to remain until December 10, 2015. 3

         Then, according to Doughty's counsel, Beck said she would not return

Daughter without a formal order commanding her return. So, on December 4,

2015, the court entered an order directing Beck to return Daughter to Doughty

in five days. In an apparent attempt to equalize parenting time, the court ordered

that Daughter would alternate between New Jersey and Kansas "for as many

days" as Daughter was just in Kansas.

         The court then resolved the parties' disparate parenting time plans. By

order dated February 8, 2016, the court established alternating thirty-day

parenting-time periods, with exchanges in Dayton, Ohio (a ten-hour drive for



3
  The record includes no order. Rather, according to Doughty's counsel, the
judge's law clerk orally advised counsel that "per the Court's directive,"
Daughter was to return to Kansas on October 25, 2015 and remain there "for the
same amount of time the child was in New Jersey."
                                                                            A-2908-18
                                        6
both parties). The court continued joint legal custody and postponed PPR

designation.     Based on the assumption that Daughter's principal treating

pediatrician was located here, the court designated Doughty as the PPR for

Daughter's medical needs and required both parties to share the child's health

information with the other. The court also awarded Beck a modest amount of

child support and made Doughty responsible for sixty-six percent of

unreimbursed health expenses, and Beck responsible for thirty-four percent.4

        The court required the parties to provide each other with their residential

addresses, a cell phone number, and an email address, but the court adopted a

provision of the Kansas divorce court's order, limiting Doughty to email

communications regarding the child. 5 The court wrote in its accompanying

decision, "The parties would be fool hardy not to have each other's contact

information in the event that an emergency arises."




4
    The child support order and worksheet are not included in the record.
5
  The New Jersey court's order was not crystal clear. On the one hand, the order
stated, "Father shall be provided with Mother's residential address, her cell
phone number, and email address that he is to use to communicate with Mother
regarding the child immediately." On the other hand, the order stated, "The
Order of the Kansas Court shall be upheld. Father shall not contact Mother or
authorize others to contact her unless there is an emergency." A copy of the
Kansas order is not in the record.
                                                                             A-2908-18
                                         7
      A month later, the Kansas court entered a final judgment of divorce. The

court did so despite Doughty's contention it lacked jurisdiction because when

Beck filed her complaint back in November 2014, she had not resided in Kansas

the requisite sixty days. 6 Beck then married Jeremy.

      In the year and a half following the court's February 2016 order, the parties

successfully shared physical custody. But their emails continued to reflect

discord between them. Beck often struck a conciliatory tone when she sought

accommodations or adjustments from Doughty on such things as scheduling

Facetime, but she lashed out when she did not get her way. Doughty doggedly

sought and ultimately secured Beck's agreement to extend the parenting time

periods from thirty days to forty or more. Despite the court's order declaring

Doughty the medical PPR, Beck obtained routine health care for Daughter and

questioned Doughty's attention to Daughter's health conditions. Both parties

objected when the other took some unilateral action related to Daughter's health;




6
  Doughty ultimately prevailed on appeal the following year. In re Marriage of
Doughty, 394 P.3d 904 (Kan. Ct. App. 2017). Doughty then filed for divorce
here. The trial court here promptly entered a final judgment of divorce (FJOD)
after bifurcating the issues of equitable distribution and custody. After the
parties later settled equitable distribution, the court entered an amended FJOD,
which is not in the record.
                                                                             A-2908-18
                                        8
and Doughty repeatedly sought more details about Daughter's health care than

Beck was willing to provide.

      With the prospect of Daughter beginning kindergarten, the parties filed

competing applications to be designated PPR. The plenary hearing began in

mid-August 2017, and it soon became clear it would not finish before school

started in New Jersey; and it had already started in Kansas. So, the court

temporarily ordered Daughter to start kindergarten in New Jersey.

      The sole witnesses at the trial were Doughty, Beck, and Doughty's mother,

Laurie Doughty7 A manager for a rail line, Doughty testified he worked 6:00

a.m. to 3:00 p.m. Monday through Friday and retained some flexibility over his

hours. He still lived with his parents in a large house that included an apartment

for him and a separate bedroom for Daughter. Doughty's retired father helped

Daughter get on the bus in the morning, but Doughty was able to parent

Daughter after her school day.              Laurie also helped with childcare

responsibilities. Doughty acknowledged that his father smoked cigarettes but

did so outside the house to shield Daughter from second-hand smoke. Doughty

asserted he repeatedly offered to support Beck and Daughter financially after



7
  To avoid confusion with Doughty, we will refer to Laurie Doughty as "Laurie,"
and mean no disrespect in doing so.
                                                                            A-2908-18
                                        9
their separation, but Beck refused to use a credit card he offered. Throughout

Daughter's life he sent materials, such as diapers. He rejected Beck's request

that he pay child support in accord with the order of the Kansas court, which he

maintained lacked jurisdiction.

      Doughty also defended his decision to withhold Daughter in October

2015, explaining his attorney tried to obtain direction from the court . He stated

he had appropriately met Daughter's health care needs during the shared-custody

period, and asserted that Beck flouted his designation as the medical PPR by

obtaining duplicative care. He also asserted that Beck interposed obstacles to

his regular Facetime contact with Daughter and withheld contact information

the court required she disclose. He also presented numerous email conversations

in which Beck was intemperate and resorted to vulgar language.

      An owner of long guns, Doughty stated he properly stored them and that

they posed no danger to Daughter. He defended taking a photo of Daughter,

then two years old, holding an unloaded rifle. Doughty said he was not a church-

goer, but his mother regularly attended church with Daughter.

      Beck testified that Daughter could attend the elementary school in a

nearby school district where Beck worked as a classroom aide for special needs

students. Beck and her husband, a construction foreman, lived with their new


                                                                            A-2908-18
                                       10
child at Beck's parents' home. Daughter had her own bedroom (but she shared

it with her step-sister when she visited). Beck said Daughter was close with her

step-sister, who was a couple years older than she, and a cousin who was the

same age as Daughter. Beck said she was an observant Catholic, and regularly

took Daughter to church.

      Beck contended that Doughty was controlling during the marriage. She

said he interfered with her prior friendships, monitored her communications,

oversaw her spending, and sometimes took her cell phone and car keys. She

complained that Doughty did not comply with the Kansas support order but

admitted that she refused Doughty's other offers of assistance, perceiving them

as controlling. She also said he was verbally abusive during the marriage;

physically restrained her once when she was pregnant; and, one time, backed

her into a corner and punched the wall.        Beck conceded that she used

inappropriate   language   in   her   past   communications    with   Doughty;

acknowledged it was wrong; and insisted that she had matured and rarely

resorted to such language. She contended that both parties had improved their

manner of communications and co-parenting skills, although there were still

discordant exchanges.




                                                                          A-2908-18
                                      11
      Doughty's attorney confronted Beck with numerous email exchanges as

well as conversations that Doughty recorded without Beck's knowledge. Many

showed Beck to be mercurial, hot-tempered, and insulting to Doughty. But

Beck's counsel argued that one recording worked in her favor. Referring to their

marriage's breakup, Beck told Doughty at one point that she "wanted a husband,

not someone who degrades. Not someone who's in an angry mood all the time,

who's mentally abusive, every five seconds mad about something, hitting

something, who restrains his wife." Although Doughty often chose not to

respond to Beck's attacks, Beck's counsel argued that Doughty's silence in that

instance suggested that Beck spoke the truth.

      Beck acknowledged that she did not comply with the New Jersey court's

order that directed her to provide her contact information to Doughty. She said

that the New Jersey order conflicted with the Kansas divorce judgment.

      Beck explained that because the Kansas school year started and ended

several weeks earlier than the New Jersey school year, she would have to work

the latter part of Daughter's summer break, if that were when she exercised

physical custody.    Beck proposed that she be awarded PPR status after

Daughter's current school year, to avoid disruption.




                                                                          A-2908-18
                                      12
      Both parties portrayed themselves as involved, attentive parents during

the marriage, and minimized the role of the other. Doughty said he handled

feeding and diapering after work; and Beck often became overwhelmed and

watched a lot of television. Beck said that she was Daughter's primary caregiver,

and Doughty spent much of his free time playing video games, rather than with

Daughter. Beck said Doughty minimized Daughter's asthma and other ailments,

and Doughty contended Beck exaggerated Daughter's needs.

      Laurie confirmed that her husband smoked a half a pack of cigarettes a

day outside on their covered porch and acknowledged that when Daughter and

Beck lived with them, he sometimes smoked "in the master bedroom in the

bathroom with the fan on" and "in the living room on a rare occasion." Laurie

also said that Daughter's New Jersey pediatrician said she did not have asthma.

Laurie asserted that Beck was unwilling to work, used profanity around

Daughter, and rarely left the house to socialize.

      Laurie described Doughty as a hands-on dad who was usually calm and

easygoing, and Beck often became easily frustrated with Daughter and would

become angry and irrational. Laurie contended that Doughty did more to foster

Daughter's relationship with Beck than Beck did to foster Daughter's

relationship with Doughty.      Laurie also confirmed aspects of Doughty's


                                                                           A-2908-18
                                       13
testimony. She opined that her son should be designated the PPR because he

was more even-tempered, could provide a more stable, consistent environment,

and would facilitate a relationship with Beck.

                                          II.

        Shortly before Daughter started first grade, the court entered its order

granting Beck physical custody during the school year, designating her PPR,

granting Doughty physical custody during summer breaks, and designating him

PAR.

        In its oral opinion, the court addressed the fourteen statutory factors that

a court "shall consider" in a custody decision. N.J.S.A. 9:2-4.8 Regarding factor


8
    N.J.S.A. 9:2-4(c) states:

              In making an award of custody, the court shall consider
              but not be limited to the following factors: [1] the
              parents' ability to agree, communicate and cooperate in
              matters relating to the child; [2] the parents' willingness
              to accept custody and any history of unwillingness to
              allow parenting time not based on substantiated abuse;
              [3] the interaction and relationship of the child with its
              parents and siblings; [4] the history of domestic
              violence, if any; [5] the safety of the child and the safety
              of either parent from physical abuse by the other parent;
              [6] the preference of the child when of sufficient age
              and capacity to reason so as to form an intelligent
              decision; [7] the needs of the child; [8] the stability of
              the home environment offered; [9] the quality and


                                                                              A-2908-18
                                         14
one — the parents' ability to agree, communicate and cooperate in matters

relating to the child — the court concluded that the record included "numerous

incidents of the parties not communicating adequately, [and] communicating to

each other in an insulting way." The court singled Doughty out for speaking

condescendingly, and Beck for using profanity. But the court concluded that a

"[m]ajor consideration . . . was the disdain that . . . Doughty seemed to have

for . . . Beck in the communications that he brought to the Court's attention."

      Regarding factor two — the parents' willingness to accept custody and any

history of unwillingness to allow parenting time — the court recognized that

both parents wanted custody.      The court noted that Doughty intentionally

refused to abide by the court's September 8, 2015 order to transfer custody after

thirty days (the court inaccurately stated that he did not seek clarification from

the court). The court also noted his efforts to change pick up and drop off

arrangements.    Although the court acknowledged that Doughty correctly

challenged the Kansas court's jurisdiction, the court found that Doughty "picked


            continuity of the child's education; [10] the fitness of
            the parents; [11] the geographical proximity of the
            parents' homes; [12] the extent and quality of the time
            spent with the child prior to or subsequent to the
            separation;     [13]    the    parents'    employment
            responsibilities; and [14] the age and number of the
            children.
                                                                            A-2908-18
                                       15
and chose what orders he was going to comply with," and the court stated it

lacked "confidence . . . that . . . Doughty won't play games with the custody."

Although the court acknowledged communications in which Beck was "not

agreeing to give the child for visitation or not agreeing to FaceTime," the court

expressed confidence that Beck would comply with the court's orders and would

be flexible when necessary.

      As for Daughter's interactions with her parents and siblings — factor three

— the court found that Beck was the child's primary caretaker during the

marriage. The court also found that Daughter was very close to her step-sister

and cousin. The court concluded that both parties were close to their nuclear

families, but Doughty did not maintain ties with extended family as much as

Beck did.

      The court gave no weight to the history of domestic violence — factor

four — and rejected Beck's stalking claims, concluding "she just didn't

understand that she had location services on her phone."

      The court also found that factor five — the safety of the child — did not

favor either party. The court so concluded notwithstanding that Beck "took

more of an active interest" in the child's health care. The court rejected Beck's

suggestion that Doughty's gun ownership posed a safety risk to Daughter.


                                                                           A-2908-18
                                      16
      Another non-issue was the child's preference — factor six. The court

concluded that the child "appears to care for both parties" and was bonded to

both parties, notwithstanding Beck's argument that Daughter was "very bonded"

to her.

      Regarding factor seven, the court found that Daughter's "needs are clearly

more appropriately served by . . . Beck." The court gave weight to the fact that

Daughter would attend the school where Beck worked, which would enhance

Beck's ability to assure Daughter's educational needs were met. The court also

held that Beck "was appropriately taking [c]are of the child's medical needs" and

credited Beck's testimony that Daughter suffered from anemia and asthma (the

court also mistakenly noted that it had designated Beck the medical PPR). The

court also found that Beck took an active interest in Daughter's religious life;

and was involved in Daughter's other activities. The court concluded that

Doughty was "missing some key information" about Daughter's teachers and

school; specifically, he did not know the full name of Daughter's elementary

school; he could not name her teachers; and he was absent from a parent-teacher

conference that Laurie attended in his stead, and Beck attended remotely.

      As for the stability of the home environments — factor eight — the court

noted that Beck and Doughty both lived with their parents. Doughty intended


                                                                            A-2908-18
                                      17
to assume ownership of his parents' house. Beck and Jeremy intended eventually

to obtain their own house. The court expressed some concern about Doughty's

dependence on his mother's assistance, stating, "[O]ne wonders what would

happen if [Laurie] were not around." The court also expressed concern about

the risks of second-hand smoke in the home.

      The court also indicated that granting Beck custody during the school year

would enhance the quality and continuity of Daughter's education — factor nine

— because Beck and Daughter would have identical schedules; Beck worked in

education; and she would be present at Daughter's school. The court also noted

that if Beck had custody in the summer, she would have to work to get ready for

the coming school year while Daughter was with her.

      The court found that both parties were fit parents — factor ten — and if

one of them had to parent the child alone because the other parent was

unavailable, "the child would be just fine." The court concluded that both parties

had demonstrated immaturity — the court noting the nature of Beck's

communications, Doughty's claim he hired a private investigator, and other false

statements Doughty had made.

      The court acknowledged that geographical proximity — actually, the lack

of it — was "the major issue . . . because I think that these parties would be able


                                                                             A-2908-18
                                       18
to manage their custody situation equally" if they lived near each other. The

court found that it would be difficult for Beck and Jeremy to relocate to New

Jersey, noting it would interfere with Jeremy's access to his daughter. The court

also noted that Doughty declined to take the job in Kansas because of the marital

discord.

      Regarding the extent and quality of time spent before and after separation

— factor twelve — the court found that Beck was the primary caretaker prior to

the separation.

      Regarding the parents' employment responsibilities — factor thirteen —

the court appeared to find this factor favored Beck. The court noted that

Doughty depends on his parents to handle some child-care responsibilities

because of his work schedule. On the other hand, "Beck works where the child

would go."

      Finally, as for factor fourteen, the court noted that there was only one child

of the marriage.

      The court concluded that the factors favored designating Beck as the

parent of primary residence. Also, Beck was more able than Doughty "to rise

abo[ve] the animosity that I think pervaded this matter at the outset." The court

ordered that Daughter begin residence with her mother immediately. The court


                                                                              A-2908-18
                                       19
ordered that Daughter would spend summers with Doughty, beginning one week

after the end of the school year and ending one week before the start of the next

school year.   Aside from alternating Thanksgiving, Christmas, and Easter

(although there were additional caveats regarding Easter), Doughty would

exercise parenting time during school breaks. The court retained jurisdiction.

      Doughty filed a motion for reconsideration, contending the court made

various factual errors, including its findings that: (1) he acted improperly in

appealing the Kansas divorce, notwithstanding Beck lied about her residence to

obtain jurisdiction; (2) Beck always followed court orders when she violated the

court's order to provide him with contact information; (3) Doughty was likely to

"play games" with court orders as indicated by his failure to return Daughter in

accordance with the September 8, 2015 order; (4) Beck was more likely to

accommodate Doughty; (5) Beck was Daughter's PPR for medical issues; (6)

Doughty repeatedly disparaged Beck in his emails; and (7) Doughty willfully

failed to attend Daughter's parent teacher conference when in fact he was flying

with Daughter to Kansas at the time of the meeting. Doughty argued that the

court's erroneous findings indicated that it did not review the entire record and

instead relied upon defense counsel's written summation.




                                                                           A-2908-18
                                      20
      After hearing oral argument on February 1, 2019, the trial court denied

Doughty's motion for reconsideration. The court explained that it reached its

decision based on the totality of the circumstances, and no one factor or fact was

dispositive. The court concluded that Beck was a different and more mature

person than she was in 2015. The court generally defended its findings and its

ultimate decision. The court acknowledged that it misstated that Beck was the

medical PPR; and that it may have been unaware that Doughty was on a plane

when he missed the parent-teacher conference. But those oversights did not

change the court's determination that designating Beck the PPR and granting

Beck physical custody during the school year served Daughter's best interests.

                                       III.

      In his appeal from the court's orders, Doughty reprises many of the claims

of error he raised on his motion for reconsideration.

      We begin with our standard of review. We accord great deference to the

Family Part's factual findings. They are binding if supported by "adequate,

substantial, credible evidence," and we will disturb them only if they are so

inconsistent with the trial record "as to offend the interests of justice." Cesare

v. Cesare, 154 N.J. 394, 411-12 (1998) (quoting Rova Farms Resort, Inc. v. Invs.

Ins. Co., 65 N.J. 474, 484 (1974)). This limited scope of review is especially


                                                                            A-2908-18
                                       21
appropriate given the Family Part's expertise and its opportunity to assess the

parties' credibility based on live testimony. Id. at 412.

      A trial judge's child custody determination is "entitled to great weight and

will not be lightly disturbed on appeal." DeVita v. DeVita, 145 N.J. Super. 120,

123 (App. Div. 1976). Absent compelling circumstances, we are not free to

substitute our judgment for that of the trial court, which has become familiar

with the case. Schwartz v. Schwartz, 68 N.J. Super. 223, 232 (App. Div. 1961).

"A sharp departure from reasonableness must be demonstrated before our

intercession can be expected." Perkins v. Perkins, 159 N.J. Super. 243, 248

(App. Div. 1978) (discussing equitable distribution).

      Decisions regarding the appropriate arrangement to resolve a custody

dispute is left "to the sound discretion of the trial courts." Pascale v. Pascale,

140 N.J. 583, 611 (1995); see also Beck v. Beck, 86 N.J. 480, 485 (1981). The

trial court's discretionary decisions — reflecting "conscientious judgment" and

accounting for "the particular circumstances of the case" — are binding unless

they lack "rational explanation, inexplicably depart[] from established policies,

or rest[] on an impermissible basis." Milne v. Goldenberg, 428 N.J. Super. 184,

197 (App. Div. 2012) (first quoting Hand v. Hand, 391 N.J. Super. 102, 111




                                                                            A-2908-18
                                       22
(App. Div. 2007); and then quoting Flagg v. Essex Cnty. Prosecutor, 171 N.J.

561, 571 (2002)).

      Thus, not just any error will justify reversal. The error must underpin the

court's ultimate determination and be "of such a nature as to have been clearly

capable of producing an unjust result." R. 2:10-2. Put another way, if a court's

factual error is "surplusage in terms of the decisional result and not essential to

support the judgment," we will consider the error harmless. Roe v. Roe, 253

N.J. Super. 418, 431 (App. Div. 1992).

      However, we owe no special deference to the trial court's legal

conclusions. Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.

366, 378 (1995). The governing legal principles are well settled. "[T]he court

may make such order . . . as to the care, custody, education and maintenance of

the children . . . as the circumstances of the parties and the nature of the case

shall render fit, reasonable and just . . . ." N.J.S.A. 2A:34-23. In deciding a

child custody dispute, the rights of both parents are equal; neither is favored

merely because of one's status as father or mother. N.J.S.A. 9:2-4. The polestar

of the court's analysis is the child's best interests. See Kinsella v. Kinsella, 150

N.J. 276, 317 (1997); Fantony v. Fantony, 21 N.J. 525, 536 (1956). In deciding

custody, the court must consider at least the fourteen statutory factors we have


                                                                              A-2908-18
                                        23
already recited, N.J.S.A. 9:2-4(c), but the best-interests analysis is superimposed

on the statutory analysis, Kinsella, 150 N.J. at 317. The best-interests analysis

must include judgments about the child's "safety, happiness, physical, mental

and moral welfare." Fantony, 21 N.J. at 536.

      Applying this standard of review to the court's factual and legal findings,

we are convinced that any errors the court made were not so significant as to

justify disturbing the court's ultimate determination on custody.

      Doughty challenges the court's finding that he intentionally violated court

orders, and the court's concern that he might not obey orders in the future. We

are not convinced the court erred. The court certainly overlooked the fact that

Doughty's counsel inquired by letter whether Doughty could extend the thirty

days of custody that began September 8, 2015, to coincide with his proposed

parenting time plan. We also acknowledge the court could have attributed

Doughty's actions to the advice of counsel. But absent a stay or further order,

Doughty was obliged to comply with the court's order that granted him thirty

days of parenting time and no more. See In re Hoboken Tchrs.' Ass'n, 147 N.J.

Super. 240, 251 (App. Div. 1977) ("If a person to whom a court directs an order

believes that order is incorrect the remedy is to appeal, but absent a stay, he [or




                                                                             A-2908-18
                                       24
she] must comply promptly with the order pending appeal." (quoting Maness v.

Meyers, 419 U.S. 449, 458 (1975))).

      There is additional support in the record for the court's concern about

Doughty's obedience of court orders. Notably, Doughty refused to abide by the

Kansas order to pay child support. We recognize that Doughty challenged,

ultimately successfully, the Kansas court's jurisdiction. And we recognize that,

at least in New Jersey, "a party may at his [or her] peril ignore an order which

is beyond the jurisdiction of a court, meaning that he [or she] may in contempt

proceedings . . . litigate the jurisdictional validity of the order and come out

unscathed if the order falls on that account." In re Carton, 48 N.J. 9, 17 (1966).

Nonetheless, Doughty could have chosen to obey the Kansas order for

Daughter's benefit, and to seek any appropriate payment credit later. Doughty's

choice — even if defensible in a contempt proceeding — nonetheless lends

support for the court's concern about Doughty's future compliance with court

orders.

      Furthermore, because the court's finding relates to a prediction about the

future, it is inherently imprecise and one entrusted to the trial court's reasoned

discretion. Cf. State v. F.E.D., ___ N.J. Super. ___, ___ (App. Div.) (slip op. at

27-28) (noting that a compassionate release decision should be reviewed for


                                                                            A-2908-18
                                       25
abuse of discretion because of its uncertain predictive nature), certif. granted,

___ N.J. ___ (2021). Therefore, we discern no abuse of discretion here.

      Doughty also correctly noted that the court mistakenly identified Beck as

Daughter's PPR for medical issues. However, on reconsideration, the court

acknowledged the error and concluded it had no impact on its ultimate

determination. We have no basis to disagree. Regardless of the designation,

there was sufficient credible evidence in the record to support the court's finding

that Beck was primarily responsible for Daughter's medical needs during the

marriage. Notably, neither party chose to present medical expert testimony or

even medical records on whether Daughter suffered from asthma and anemia.

Instead, they relied on unobjected hearsay as to what doctors allegedly said. The

court chose to credit Beck. We must defer to that finding, which in turn tends

to support the court's conclusion that Beck was more attentive to Daughter's

medical needs.

      There is also sufficient evidence in the record to support the court's

finding that Beck was better situated than Doughty to satisfy Daughter's

educational needs. We recognize the court was unaware that Doughty had a

good reason to miss a parent-teacher conference; he was flying to Kansas with

Daughter. And a different fact-finder may reasonably have given less weight


                                                                             A-2908-18
                                       26
than the court did here to the fact that Doughty did not know the full name of

Daughter's elementary school — he correctly identified it as "Shaner

Elementary" — and he could not rattle off the names of teachers at the school.

Nonetheless, Beck's presence in the school that Daughter would attend gave her

an opportunity Doughty could not match to meet Daughter's educational needs.

         Doughty also misses the mark in challenging the court's alleged finding

that Beck "always followed court orders." The court did not find that Beck

"always followed court orders." Rather, the court found that Beck "wanted to

follow the order" specifically pertaining to the pick-up and drop-off time and

place.

         Doughty also argues the court should have faulted Beck for failing to

provide contact information in compliance with its order. While we do not

excuse Beck's non-compliance, she explained that she was subject to a contrary

order from Kansas. We also do not condone Beck's decision to obtain routine

care for Daughter despite Doughty's designation as the medical PPR. However,

the court stated that its confusion about who was the medical PPR did not affect

its ultimate determination.

         We also reject Doughty's contention that the trial court abused its

discretion by relying on text messages "only to the extent they were beneficial


                                                                          A-2908-18
                                       27
to [Beck] and unfavorable towards [him]," and by finding Beck more willing to

compromise than he was. The trial court strongly criticized Beck's manner of

communication. However, Beck acknowledged she was wrong to communicate

the way she had, and she expressed her commitment to communicate civilly and

maturely in the future. The court credited Beck on that score.

      We recognize a different fact-finder may have been more skeptical of

Beck. Her emails to Doughty in the weeks and months before the plenary

hearing continued to demonstrate a short temper and a sharp tongue when she

did not get her way or when she wanted to protect her parenting prerogatives.

By contrast, Doughty invariably was restrained and polite. But it is not our job

to decide the case anew. There was sufficient credible evidence in the record

for the court's findings.

      Doughty also contends the trial court erred in finding that he did not

properly support Daughter. Doughty misstates the court's finding. The court

concluded that Doughty attempted to exercise control over Beck by how he

offered support. The court's finding was not so wide of the mark that we are

compelled to correct it. Doughty declined to send support in compliance with

the Kansas order, or to send cash on a regular basis. He proposed that Beck use

a credit card and he sent a gift card (which she requested) — both of which


                                                                          A-2908-18
                                      28
enabled him to monitor or limit what Beck purchased. We recognize that

Doughty challenged the Kansas court's jurisdiction. He also argued that if he

paid child support, it would be used to reimburse the State of Kansas for benefits

he believed Beck received, rather than benefit Daughter. Nonetheless, there was

sufficient evidence for the court to draw the inference it did.

      We also reject Doughty's challenge to the court's finding that Beck

testified more credibly than he did, and the court's decision to give relatively

little weight to Laurie's testimony. Matters of credibility are quintessentially

matters left to the trial court, which had the opportunity to assess the parties'

demeanor. Cesare, 154 N.J. at 412.

      Doughty's remaining arguments, including his argument that the trial

court was biased against him and relied unduly on Beck's written summation,

lack sufficient merit to warrant discussion in a written opinion.        R. 2:11-

3(e)(1)(E).

      We add only these brief comments. It would undoubtedly have been in

Daughter's best interests if Beck and Doughty lived close to each other. That

would have enabled Daughter to enjoy the time, attention, and guidance of both

parents in equal measure. But that was not to be. So, the trial court was obliged

to make a difficult decision that would deeply disappoint one parent. But


                                                                            A-2908-18
                                       29
weighing and assessing the statutory factors is far from a mathematical exercise.

And a PAR is no less a parent than the PPR, and, once granted joint legal custody

as here, is a full partner when it comes to major decisions regarding the child's

welfare. Pascale, 140 N.J. at 596. As we are satisfied that the court was guided

by the child's best interests, and appropriately applied the statutory factors, the

court's orders command our respect.

      Affirmed.




                                                                             A-2908-18
                                       30